Title: To Alexander Hamilton from William S. Smith, 15 November 1799
From: Smith, William Stephens
To: Hamilton, Alexander


Union Camp [Scotch Plains, New Jersey] November 15, 1799. “… Yesterday two french Gentlemen presented themselves here, requesting my permission to teach the back and small sword to the officers of the Brigade.… I felt myself very unpleasantly situated, but informed the Gentlemen, that the particular delicacy of existing questions between their Country and mine, rendered it totally impossible for me to give the permission requested—that the only mode of their obtaining it, was to, get Letters from you to me introducing them and sanctioning their pursuit.…”
